DETAILED ACTION

Notice of Change in Examiner
	The present application, previously examined by examiner LANCE RIDER, is currently being examined by CELESTE A RONEY. The examiner’s contact information can be found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 05/13/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 3-4, 5-6, 7-9, 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2009/0317335), in view of Gulani et al (USP 10,147,314 B2) and further in view of Bradbury et al (US 2013/0039848).
Lin teaches methods of in vivo MR imaging with silica-gadolinium nanoparticles, comprising the steps of imaging a mouse with MRI to obtain a pre-contrast image (reference image), and administering the nanoparticles and imaging the whole mouse immediately, and at 5 hours after injection (e.g., contrast enhanced image and further enhanced image) [example 16 and figure 27]. Lin also teaches imaging the particles using MRI/optical imaging, to obtain an image of contrast agent labeled cancer cells (e.g., enhanced image), and comparing them to a reference control image of contrast agents that do not bind to cancer cells (e.g., reference image), thereby allowing for diagnosis of the presence of cancer cells [63-66, example 17 and figures 27-28]. Lin teaches that such techniques can be used to image, diagnose and detect kidney cancer (e.g., a renal disorder) [0286-0287]. Lin teaches the nanoparticles eliminated from the environment [0236].
3+ (e.g., reads on claim 19) [Lin at 0059-0060]. Lin teaches alternatively using DOTA as the chelating ligand (e.g., reads on the instant claim 8) [see Lin at claim 17]. Lin teaches that the particles further include fluorescent particles bound to the silica particle, as well as further surface agents, such as PEG or targeting antibodies (e.g., reads on the instant claim 9) [see Lin at claims 1 and 40-45]. 
Lin teaches that the particles have a diameter of 0.5-20 nm [0259].
Lin generally teaches kidney imaging, however, was silent the cortex, inner or outer medulla, as recited in claim 13. Lin teaches particle diameter, as discussed, but was not specific hydrodynamic diameter, as recited in claim 13. Lin generally teaches elimination from the environment, but was not specific elimination by the kidneys, as recited in claim 13.
Nevertheless, Gulani teaches [abstract and title] MRI-based kidney analyses, whereby contrast-enhanced imaging of the kidney monitors the transit of contrast materials through the intra-renal regions, the renal cortex, the medulla, and the collecting system of the kidneys. Cortical enhancement reflects the contrast within the renal vasculature; and, medullary enhancement reflects contrast in the renal tubules, in order to assess renal function, to determine renal sufficiency, reno-vascular disease, metabolic disorders and other conditions. By analyzing the enhancement of the contrast agent, clinically relevant parameters, including renal blood flow, glomerular filtration rate, cortical 
Since Lin teaches contrast enhanced MRI of renal disorders, it would have been prima facie obvious to one of ordinary skill in the art to include visualization of the cortex, inner or outer medulla within the teachings of Lin, as taught by Gulani. An ordinarily skilled artisan would have been motivated to gather clinically relevant parameters, in order to assess renal function, to determine renal sufficiency, reno-vascular disease, metabolic disorders and other conditions, as taught by Gulani [Gulani at col 1, lines 25-28 and at line 49, bridging to col 2, line 3; col 4, lines 33-38; col 5, lines 50-56].
Lin and Gulani were neither specific hydrodynamic diameter, nor elimination by the kidneys.
Bradbury teaches fluorescent silica based nanoparticles comprising 1-20 ligands conjugated to the nanoparticle, along with chelators (DOTA) bound to radionuclides, such as 177Lu and having a diameter of 1-8 nm in size that are detectable by PET, SPECT, MRI, optical imaging, and combinations thereof [claims 1, 3, 10-14]. Bradbury teaches that the particles identify a variety of diseases, including those in the kidney [0160]. Bradbury teaches that attached to the nanoparticles are chelators, such as 111In-DTPA-OC or [DOTA, Try3]octreotide, and that using small ligand numbers, of 1-20 or 1-6, helps to maintain a small hydrodynamic particle size (e.g., reads on instant claim 16) [0097-0098].
Bradbury teaches examples of particles having a size of 3-6 nm (e.g., reads on the hydrodynamic diameter limitation of the instant claim 13), further coated with PEG to prevent opsonization, and to improve agent clearance [example 2, 0165, in vivo toxicity, results in a unique product that is promising for translation to the clinic [0075].
It would have been prima facie obvious to one of ordinary skill in the art to include a 3-6 nm hydrodynamic particle size within the combined teachings of Lin and Gulani, as taught by Bradbury. An ordinarily skilled artisan would have been motivated to provide for improved clearance of the particle from the patient, as taught by Bradbury [Bradbury; 0097-98, 0165, 0297, example 2].
It would have been prima facie obvious to one of ordinary skill in the art to include kidney elimination within the combined teachings of Lin and Gulani, as taught by Bradbury. The ordinarily skilled artisan would have been motivated by the lack of in vivo toxicity with kidney excretion, as well as by the promise for translation to the clinic, as taught by Bradbury [Bradbury; 0075].
The instant claim 13 recites a diameter of less than 10 nm.
The instant claim 4 recites a weight ratio of metal ion of at least 5 %.
The instant claim 17 recites a diameter of 1 to 5 nm.
The instant claim 18 recites a weight ratio of metal ion at from 5 % to 50 %.
The instant claim 19 recites a metal cation Mn+ with an integer ranging from 2 to 4.
Lin teaches diameters of 0.5-20 nm. Lin further teaches a metal ion at 7.2 % by mass. Lastly, Lin teaches Gd3+. Bradbury teaches hydrodynamic diameters of 3-6 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior 
Lin, in view of Gulani and Bradbury, reads on claims 13, 3-4, 5-6, 7-9, 11-13 and 16-19.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2009/0317335), in view of Gulani et al (USP 10,147,314 B2) further, in view of Bradbury et al (US 2013/0039848) and further in view of Caravan et al (US 2012/0114557).
The 35 U.S.C. 103 rejection over Lin, Gulani and Bradbury was previously described.
Lin does not teach specifically targeting renal fibrosis.
Caravan teaches methods for imaging a mammal, comprising administering collagen binding peptides conjugated to imaging agents, in order to image renal fibrosis in a mammal [claim 111]. Caravan teaches using these conjugates to perform MRI imaging and PET/SPECT, and optical imaging [0012 and 0130]. Caravan teaches that renal fibrosis has an over-deposition of collagen, and is a common end of many renal disorders that early detection could improve the likelihood of reversing the disease [0151]. 


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612